Citation Nr: 0914263	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  08-11 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to 
January 1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 decision by the RO in St. 
Petersburg, Florida, that in pertinent part, denied service 
connection for hearing loss of the left ear, and for 
tinnitus.  A personal hearing was held before the undersigned 
in February 2009.

Additional evidence was submitted to the Board at the 
hearing, and the Veteran has waived initial RO review of such 
evidence.  Hence, the Board will consider this evidence.  
38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  Noise exposure is consistent with the Veteran's active 
service.

2.  Competent lay statements demonstrate a continuity of 
symptomatology regarding left ear hearing loss and bilateral 
tinnitus; competent medical opinions of record attribute the 
current diagnoses to in-service noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for left 
ear hearing loss have been met.  38 U.S.C.A. §§  1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2008).

2.  The criteria for establishing service connection for 
tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

For service connection, it is not required that a hearing 
loss disability by the standards of 38 C.F.R. § 3.385 be 
demonstrated during service, although a hearing loss 
disability by such standards must be currently present, and 
service connection is possible if a current hearing loss 
disability can be adequately linked to service.  Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).

In the present case, the veteran contends that he is entitled 
to service connection for left ear hearing loss and tinnitus 
due to noise exposure during service in Vietnam.  He has 
identified one incident in particular, in which six cannons 
were fired over his head, in the field in Vietnam.  He 
testified that his tinnitus began at that time and continued 
ever since.  

Service personnel records show that the Veteran served in 
Vietnam from March 1968 to March 1969, as a medical 
specialist in an artillery battalion.  Service records 
reflect that his battalion was attacked with mortars in April 
1968.  Overall, then, the contentions of in-service noise 
exposure are consistent with the circumstances of his 
service.  38 U.S.C.A. § 1154(a).  Accordingly, such in-
service noise exposure is conceded.  The question for 
consideration, then, is whether the currently diagnosed left 
ear hearing loss and tinnitus are causally related to such 
noise exposure.

In evaluating the claim, the service treatment records have 
been reviewed.  Such 
records are negative for hearing loss and tinnitus.  On 
separation medical examination in January 1970, the Veteran's 
ears were listed as normal.  Audiometric testing revealed 
that pure tone decibel thresholds were recorded at 500, 
1,000, 2,000, and 4,000 hertz as 15, 10, 10, and 5, 
respectively, in the left ear.  The veteran's physical 
profile (PULHES) included H-1 (normal) for hearing.  
Nevertheless, a grant of service connection is warranted 
here, as will be discussed below. 

As to the question of current disability, VA examination in 
April 2006 contained audiometric testing results meeting the 
criteria for impaired hearing under 38 C.F.R. § 3.385.  

Regarding continuity of symptomatology, statements of record, 
including from the Veteran and his family members, are to the 
effect that he had noise exposure in service and tinnitus 
ever since.  Statements from coworkers reflect that he has 
worn ear plugs in his position as custodian for many years.  
The Veteran's credible hearing testimony also indicated that 
he suffered left ear hearing loss and tinnitus since active 
service.  In this regard, it is noted that the veteran is 
competent to give evidence about observable symptoms such as 
hearing loss and ringing in the ears. See Layno v. Brown, 6 
Vet. App. 465 (1994).  The Veteran's friends and family 
members are also competent to report their observations 
regarding his hearing difficulty.  

Based on the foregoing, the lay evidence here establishes a 
continuity of symptomatology dating back to active service.  
Moreover, the record contains competent medical evidence 
causally relating the current left ear hearing loss and 
tinnitus to active service.  Specifically, the claims file 
includes an October 2005 letter written by a private 
physician, J. P. Villotti, MD.  That communication indicated 
that the Veteran had been his patient for two decades, and 
that the Veteran had tinnitus for the entire time he had 
known him.  He noted that the Veteran was in the front lines 
of a 155 howitzer group in Vietnam in 1968 and 1969.  He 
opined that the Veteran's tinnitus was service-related.  
Additionally, by a statement dated in January 2006, a private 
physician, J. W. Roberts, MD, indicated that he treated the 
Veteran for post-traumatic stress disorder (PTSD) and that 
the Veteran had PTSD and ringing in his ears due to combat 
service in an artillery unit in Vietnam.

Again, competent medical evidence attributes the current left 
ear hearing loss and tinnitus to active service.  Moreover, 
while a VA examiner in April 2006 appears at first to offer a 
negative opinion of nexus, he then stated that it was 
possible that the Veteran had a very high frequency loss 
beyond that measured on his discharge which had progressed to 
his current loss today, and that it would be speculative to 
opine as to the etiology of left ear hearing loss and 
tinnitus. Thus, in essence, no clear negative opinion is of 
record to refute the favorable opinions detailed above.  
Additionally, while it is acknowledged that, per his reported 
history at the April 2006 VA examination, the Veteran's post-
service occupational history included 12 years in a machine 
shop and 2 years a sheet metal fabrication plant for two 
years, no competent evidence attributes the claimed 
disabilities to such work.  In fact, the Veteran explained 
that he wore hearing protection on such jobs.  Additionally, 
while the Veteran reported that he has hunted, no competent 
evidence indicates this activity as the cause of the current 
left ear hearing loss or tinnitus.

After careful consideration of all procurable and assembled 
data, and bearing in mind the benefit-of-the-doubt rule 
(38 U.S.C.A. § 5107), the Board finds that the evidence is in 
relative equipoise as to the issues of service connection for 
left ear hearing loss and tinnitus, given the Veteran's 
demonstrated acoustic trauma in service, his current 
diagnoses of these conditions, the favorable opinions by Drs. 
Villotti and Roberts, the Veteran's lay statements as to the 
existence of tinnitus since service, and the VA examiner's 
opinion.  

Under such circumstances, and resolving reasonable doubt in 
the Veteran's favor, the Board finds that the medical 
evidence of record shows that left ear hearing loss and 
tinnitus were incurred during his military service.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.385; 
Gilbert, supra.  Accordingly, service connection for left ear 
hearing loss and tinnitus is granted. 


ORDER

Service connection for left ear hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


